Citation Nr: 0908405	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-14 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.  

2.  Entitlement to service connection for a lumbar spine 
disorder.  

3.  Entitlement to a rating in excess of 70 percent for 
post-traumatic stress disorder (PTSD).  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to June 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in Newark, New Jersey.  

In January 2009, the Veteran and his wife presented testimony 
at a hearing before the undersigned Veterans Law Judge (VLJ).  
A copy of the transcript of the hearing is included in the 
claims folder and has been reviewed.  


FINDINGS OF FACT

1.  A cervical spine disorder was not shown in service or for 
many years thereafter.  

2.  Multi-level degenerative changes of the cervical spine 
with canal stenosis, right-sided disc herniation at the C4-C5 
level, cervical spine cord compression, cervical 
radiculopathy, and status post anterior cervical discectomy 
at C3-C4 for myelopathy are not related to active duty 
service or any incident therein.  

3.  A lumbar spine disorder was not shown in service or for 
many years thereafter.  

4.  A herniated L4-L5 disc with L5 radiculopathy, lumbar 
stenosis, status post right L4-L5 partial hemilaminectomy and 
microdiscectomy, as well as degenerative joint disease of the 
lumbar spine are not related to active duty service or any 
incident therein.  

5.  PTSD is totally disabling.  


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303 (2008).  

2.  A lumbar spine disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 
3.303 (2008).  

3.  The criteria for a 100 percent rating for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.130, Diagnostic Code (DC) 9400 (2008).  

4.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.15, 4.16 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including 
arthritis, if manifest to a compensable degree within the 
year after service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Cervical Spine

Service treatment records are negative for complaints or 
treatment referable to a cervical spine disorder or any 
symptoms reasonably attributable thereto.  In September 1975, 
the Veteran was treated for mid-back pain and, in any event, 
denied having sustained an injury.  Further, at the June 1976 
separation examination, he denied ever having experienced 
recurrent back pain.  The evaluation completed at that time 
demonstrated a normal spine.  As such, the evidence does not 
support a finding that a chronic cervical spine disorder was 
incurred during active duty.  

Post-service evidence does not pinpoint precisely when the 
Veteran was diagnosed with a cervical spine disorder.  
According to available post-service medical records, at an 
August 1999 private outpatient treatment session, he 
described neck problems since November 1998.  A physical 
examination completed in August 1999 demonstrated 
hypersensitivity in the C2-C4 dermatomal distribution on the 
right side.  Magnetic resonance imaging completed on the 
cervical spine in September 1999 showed multi-level 
degenerative changes with associated canal and foraminal 
stenosis.  

Subsequent medical records reflect evaluation of, and 
treatment for, a neck disability variously defined as 
multi-level degenerative changes with canal stenosis, 
right-sided disc herniation at the C4-C5 level, cervical 
spine cord compression, cervical radiculopathy, and status 
post anterior cervical discectomy at C3-C4 for myelopathy.  

The Board emphasizes the multi-year gap between retirement 
from active duty service (June 1976) and the initial reported 
symptoms related to neck pain more than two decades later 
(November 1998).  Indeed, multi-level degenerative changes 
with associated canal and foraminal stenosis were not shown 
until September 1999-more than two decades after the 
Veteran's discharge from service.  

As such, the evidence does not support the claim based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the 
currently-diagnosed cervical spine disorder to active duty, 
despite the Veteran's contentions to the contrary.  

In this regard, the Board acknowledges that, at a February 
2003 VA examination and in a May 2004 opinion, a VA examiner 
concluded that the degenerative joint disease of the 
Veteran's cervical spine was "likely secondary to [the] 
multiple trauma incurred while in the military."  The 
examiner also found the Veteran's cervical radiculopathy to 
be a residual of his purported service injuries.  In a July 
2003 letter, a private medical professional who had treated 
the Veteran for his neck problems concluded that the fall 
that he purportedly sustained in service "is as likely to 
have caused or contributed to . . . [the stenosis of his 
cervical spine] as not."  

In addition, in a January 2006 letter, a private physician 
who has treated the Veteran since August 1999 concluded that 
the Veteran's cervical spondylitic myelopathy was "related 
to the significant injuries that he suffered to his neck 
while serving in the United States Air Force."  Also, an 
August 2006 VA examiner assessed a neck injury in service.  

Conversely, in March 2005, a VA examiner who had conducted an 
examination of the Veteran's spine in November 2004 concluded 
that "it is not likely [that] the . . . residuals of . . . 
cervical surgery with cervical . . . radiculopathy had . . . 
[its] origin in the service."  In support of this 
conclusion, the examiner, who had had the opportunity to 
review the claims folder, explained that the service 
treatment records did not indicate, as the Veteran had 
asserted, that he had fallen (slipped on ice) in 1975 or 
1976.  Rather, as the examiner stated, the only documentation 
of a spinal problem that was noted in the service treatment 
records was the episode of treatment for pain in the thoracic 
spine region in September 1975.  

In assigning high probative value to the March 2005 VA 
medical opinion, the Board notes that the examiner reviewed 
the claims file, specifically discussed the findings in the 
claims file, obtained a reported history from the Veteran, 
and conducted a complete examination.  There is no indication 
that the VA examiner was not fully aware of the Veteran's 
past medical history or that he misstated any relevant fact.  

On the other hand, the private medical opinions expressed in 
July 2003 and January 2006 and the VA medical conclusion 
noted in August 2006 were not based on a review of the claims 
folder.  Although the VA examiner who examined the Veteran in 
February 2003 and rendered additional opinion in May 2004 
reviewed the claims folder, the physician did not discuss the 
service, and post-service, medical records contained therein.  
Thus, although not dispositive, of particular significance to 
the Board is the fact that neither these private physicians, 
nor the VA doctors, discussed the negative findings shown at 
the June 1976 separation examination.  Further, these 
physicians offered no basis for their opinions.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Indeed, the evidence of record supports the conclusion of the 
March 2005 VA examiner.  As previously discussed herein, 
service treatment records are negative for complaints or 
treatment referable to a cervical spine disorder or any 
symptoms reasonably attributable thereto.  Indeed, these 
reports reflect only treatment for mid-back pain in September 
1975.  At the June 1976 separation examination, the Veteran 
denied ever having experienced recurrent back pain.  An 
examination conducted at that time demonstrated a normal 
spine.  

Post-service evidence does not provide a diagnosis of a 
cervical spine disorder until more than two decades after 
active service.  For these reasons, the Board finds the March 
2005 VA examiner's opinion to be of great probative value 
than those opinions expressed by the various other private 
and VA physicians.  

In light of this discussion, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a cervical spine disorder.  There is, 
therefore, no doubt to be otherwise resolved.  As such, the 
appeal is denied.  

Lumbar Spine

Service treatment records are negative for complaints or 
treatment referable to a lumbar spine disorder or any 
symptoms reasonably attributable thereto.  As noted above, 
the Veteran was treated for mid-back pain in September 1975 
but denied recurrent back pain in the June 1976 separation 
examination.  Further, the evaluation completed at that time 
demonstrated a normal spine.  As such, the evidence does not 
support a finding that a chronic lumbar spine disorder was 
incurred during active duty.  

Post-service evidence does not pinpoint precisely when the 
Veteran was diagnosed with a lumbar spine disorder.  
According to available post-service medical records, MRI 
completed on the Veteran's lumbar spine in January 2002 
demonstrated moderate to severe acquired spinal stenosis with 
a bulging disc extending eccentrically into the right neural 
foramen at the L3-L4 level as well as severe acquired spinal 
stenosis and small right-sided disc herniation at the L4-L5 
level.  Subsequent medical records reflect evaluation of, and 
treatment for, a low back disability variously defined as a 
herniated L4-L5 disc with L5 radiculopathy, lumbar stenosis, 
status post right L4-L5 partial hemilaminectomy and 
microdiscectomy, as well as degenerative joint disease of the 
lumbar spine.  

The Board emphasizes the multi-year gap between retirement 
from active duty service (June 1976) and the initial reported 
symptoms related to low back pain almost two-and-a-half 
decades later (January 2002).  Indeed, the MRI completed on 
the Veteran's lumbar spine at that time (in January 2002) 
provided the first competent evidence of a diagnosis of a 
lumbar spine disability, to include moderate to severe 
acquired spinal stenosis with a bulging disc extending 
eccentrically into the right neural foramen at the L3-L4 
level as well as severe acquired spinal stenosis and small 
right-sided disc herniation at the L4-L5 level.  As such, the 
evidence does not support the claim based on continuity of 
symptomatology.  

Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of competent evidence does not attribute the 
currently-diagnosed lumbar spine disorder to active duty, 
despite the Veteran's contentions to the contrary.  In this 
regard, the Board acknowledges that, at a February 2003 VA 
examination and in a May 2004 opinion, a VA examiner 
concluded that the degenerative joint disease of the 
Veteran's lumbar spine was "likely secondary to [the] 
multiple trauma incurred while in the military."  The 
examiner also found the Veteran's lumbar radiculopathy to be 
a residual of his purported service injuries.  

In addition, in a January 2006 letter, a private physician 
acknowledged that the herniated disc for which the Veteran 
was treated in 2002 was not directly related to his purported 
in-service injuries.  However, this physician also opined 
that the chronic low back pain that the Veteran had 
experienced prior to 2002 was related to his purported 
in-service low back injuries.  Also, in August 2006, two VA 
examiner acknowledged the Veteran's purported in-service 
injury to his back.  

Conversely, in March 2005, a VA examiner who had conducted an 
examination of the Veteran's spine in November 2004 concluded 
that "it is not likely [that] the . . . residuals of lumbar 
. . . surgery with . . . lumbar radiculopathy had . . . [its] 
origin in the service."  In support of this conclusion, the 
examiner, who had had the opportunity to review the claims 
folder, explained that the service treatment records did not 
indicate, as the Veteran had asserted, that he had fallen 
(slipped on ice) in 1975 or 1976.  Rather, as the examiner 
stated, the only documentation of a spinal problem that was 
noted in the service treatment records was the episode of 
treatment for pain in the thoracic spine region in September 
1975.  

In assigning high probative value to the March 2005 VA 
medical opinion, the Board notes that the examiner reviewed 
the claims file, specifically discussed the findings in the 
claims file, obtained a reported history from the Veteran, 
and conducted a complete examination.  There is no indication 
that the VA examiner was not fully aware of the Veteran's 
past medical history or that he misstated any relevant fact.  

On the other hand, the private medical opinions expressed in 
January 2006 and the VA medical conclusions noted in August 
2006 were not based on a review of the claims folder.  
Although the VA examiner who examined the Veteran in February 
2003 and rendered additional opinion in May 2004 reviewed the 
claims folder, the physician did not discuss the service, and 
post-service, medical records contained therein.  Thus, 
although not dispositive, of particular significance to the 
Board is the fact that neither the private physician, nor the 
VA doctors, discussed the negative findings shown at the June 
1976 separation examination.  Further, these doctors offered 
no basis for their opinions.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).

Indeed, the evidence of record supports the conclusion of the 
March 2005 VA examiner.  As previously discussed herein, 
service treatment records are negative for complaints or 
treatment referable to a lumbar spine disorder or any 
symptoms reasonably attributable thereto.  Indeed, these 
reports reflect only treatment for mid-back pain in September 
1975.  At the June 1976 separation examination, the Veteran 
denied ever having experienced recurrent back pain.  An 
examination conducted at that time demonstrated a normal 
spine.  

Post-service evidence does not provide a diagnosis of a 
lumbar spine disorder until almost two-and-a-half decades 
after active service.  For these reasons, the Board finds the 
March 2005 VA examiner's opinion to be of great probative 
value than those opinions expressed by the various other 
private and VA physicians.  

In light of this discussion, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a lumbar spine disorder.  There is, 
therefore, no doubt to be otherwise resolved.  As such, the 
appeal is denied.  

In reaching these decisions, the Board acknowledges the 
Veteran's assertions of a continuity of cervical and lumbar 
symptomatology since service.  Indeed, lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

Upon a complete and thorough review of the claims folder, 
however, the Board finds that the Veteran's reported history 
of continued back symptoms since service is inconsistent with 
the other evidence of record.  Indeed, as the Board has 
discussed herein, service treatment records, including the 
report of the June 1976 separation examination, are negative 
for complaints or treatment referable to cervical and lumbar 
spine disorders or any symptoms reasonably attributable 
thereto.  Also, post-service evidence does not provide 
diagnoses of a cervical spine or lumbar spine disorders until 
at least two decades after active service.  

The Board has weighed the Veteran's statements as to 
continuity of back symptomatology against the absence of 
documented complaints or treatment for many years following 
active duty discharge and finds his recollections as to 
symptoms experienced in the distant past, made in connection 
with a claim for benefits, to be less probative.  Therefore, 
continuity has not here been established, either through the 
competent evidence or through his statements.  

Also in reaching these decisions, the Board has considered 
the lay statements of record.  The Veteran has consistently 
described back pain since service.  In rendering a decision 
on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The Veteran is competent to report symptoms because such 
actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  See 
Layno, 6 Vet. App. at 470.  As laypeople, however, he is not 
competent to offer opinions on a medical diagnosis or 
causation.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  Such 
competent evidence has been provided by the medical personnel 
who have examined and/or treated him during the current 
appeal and by service records obtained and associated with 
the claims folder.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective assertions of an association 
between his current cervical and lumbar spine disorders and 
service.  In light of the above discussion, the Board 
concludes that the preponderance of the evidence is against 
these service connection claims and there is no doubt to be 
otherwise resolved.  As such, the appeals are denied.  

Increased Rating & TDIU

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, 
the United States Court of Appeals for Veterans Claims 
(Court) has upheld the appropriateness of the consideration 
of factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the filing of the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the 
increased rating claim adjudicated in this decision.  

PTSD

By a September 2005 rating action, the RO granted service 
connection for PTSD and awarded a 70 percent evaluation for 
this disability, effective from September 2001.  By the 
currently-appealed October 2006 rating action, the RO denied 
a total schedular evaluation for this disability.  The 
Veteran's service-connected PTSD remains evaluated as 
70 percent disabling.  

According to the applicable rating criteria, a 70 percent 
rating will be granted with evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, DC 9411 (2008).  

A 100 percent evaluation will be assigned with evidence of 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.  

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994)).  A GAF score of 31 to 40 is 
reflective of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  

In the present case, the Veteran believes that the symptoms 
associated with his PTSD are of such severity as to warrant a 
total rating.  In particular, he reports that, due to his 
PTSD, he has been unable to maintain gainful employment 
because of his inability to get along with people and his 
paranoia.  Specifically, at the recent hearing, he testified 
that he has had 60-70 jobs since retiring from the military 
and last worked "a couple of years ago."  T. at 17-20.  

In addition, he described no lasting friendships and social 
isolation, and his wife testified that he often became 
disoriented.  T. at 21-31, 35-40.  After reviewing the 
evidence of record, the Board finds that the weight of the 
evidence supports a total schedular rating for this 
disability.  

Psychiatric evaluations completed during the current appeal 
reflect the Veteran's complaints of nightmares, flashbacks, 
hypervigilance, easy startle reflex, road rage, irritability, 
intense anxiety, depression with crying spells, poor energy, 
poor concentration, poor sleep.  He reports that this 
symptomatology is constant, without remission.  Mental status 
evaluations completed during the current appeal have shown a 
depressed and tearful mood, a fluctuating affect, sleep 
disturbances, vague suicidal ideation, little insight, poor 
judgment, and disjointed speech replete with terse phrase.  

Significantly, a private psychologist who evaluated the 
Veteran in April 2007 (and who had rendered prior treatment 
to him) concluded at the recent treatment session that his 
psychiatric symptoms "are severe enough to seriously impede 
his functioning in most areas of his life."  In support of 
this conclusion, the psychologist referenced the Veteran's 
serious lack of coping strategies, deficiencies in internal 
self-regulation, inadequately-developed social skills, a 
frightening sense of internal incoherence, and a frequent 
state of emotional turmoil.  

According to the psychologist, while the Veteran "may have 
periods of being able to function at a satisfactory level," 
he also experienced "periods of marked emotional, cognitive, 
and behavioral dysfunction."  Specifically, the psychologist 
explained that, while the Veteran "appears to have developed 
the ability to appear charming and to ingratiate him[self] on 
a superficial level, . . . [he] is clearly experiencing 
insecurity and a nearly constant state of vulnerability under 
the surface."  

Furthermore, all of the VA examiners who treated, or 
evaluated, the Veteran during the current appeal assigned a 
GAF score of 40, which is reflective of some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas such as work or school, family relations, 
judgment, thinking, or mood.  Richard v. Brown, 9 Vet. App. 
266, 267 (1996) (citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994)).  

The Veteran's documented ability to mask the severity of his 
psychiatric symptomatology; his established frightening sense 
of internal incoherence, frequent state of emotional turmoil, 
periods of marked emotional and behavioral dysfunction, and 
near constant state of vulnerability; as well as his 
demonstrated impairment in reality testing or communication 
(as is evidenced by the assignment of GAF scores of 40 on 
multiple occasions) outweigh the August 2006 and February 
2007 VA examiners' conclusion that the Veteran is not 
unemployable as a result of his PTSD.  Based on such 
evidentiary posture, the Board finds that a 100 percent 
rating for this disorder is warranted.  

TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
In considering such a claim, a determination must be made as 
to whether the service-connected disability(ies) is(are) 
sufficient to produce unemployability provided that the total 
rating is based on a disability or combination of 
disabilities for which the Schedule For Rating Disabilities 
provides an evaluation of less than 100%.  38 C.F.R. § 3.341 
(2008).  See also 38 C.F.R. § 4.16(a) (2008) (a total 
disability rating can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of 
service-connected disability provided that the scheduler 
rating is less than total).  

As these regulations stipulate, the initial threshold to 
entitlement to a TDIU is a less than 100 percent schedular 
rating for the service-connected disability(ies).  As the 
Board has discussed in the previous portion of this decision, 
the service-connected PTSD is of such severity as to warrant 
a 100 percent rating.  Clearly, therefore, a TDIU may not 
also be granted.  See VAOPGCPREC 6-99 (June 7, 1999).  

Consequently, the Veteran's claim for a TDIU must be denied 
as legally insufficient.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (which stipulates that, where the law 
and not the evidence is dispositive, the Board should deny 
the claim on the basis of a lack of legal merit or a lack of 
entitlement under the law).  In this regard, the Board notes 
that a total schedular rating for a service-connected 
disability (such as the 100 percent evaluation awarded for 
the Veteran's PTSD in the present case) is a greater benefit 
than a TDIU.  See 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of 
record:  (1)  that is necessary to substantiate the claim; 
(2)  that VA will seek to provide; and (3)  that the claimant 
is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1)  that any defect was cured by actual 
knowledge on the part of the claimant; (2)  that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3)  that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

Service Connection Claims.  Here, the VCAA duty to notify was 
satisfied by way of a letter sent to the Veteran in September 
2002 that fully addressed all notice elements and was sent 
prior to the initial RO decision in this matter.  The letter 
also informed him of what evidence was required to 
substantiate these service connection issues and of his and 
VA's respective duties for obtaining evidence.  

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in correspondence 
dated in March 2006, the RO provided the Veteran with notice 
of what type of information and evidence was needed to 
establish disability ratings as well as notice of the type of 
evidence necessary to establish effective dates.  With that 
letter, the RO effectively satisfied the remaining notice 
requirements with respect to the service connection claims on 
appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

All necessary development with respect to the service 
connection claims on appeal has been accomplished.  
Therefore, appellate review may proceed without prejudice to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO obtained, and associated with the claims 
folder, copies of records of pertinent VA and private 
post-service treatment that the Veteran received.  Also, he 
underwent several relevant VA examinations.  In addition, he 
presented testimony at a hearing before the undersigned VLJ.  
The Board finds, therefore, that the available records and 
medical evidence have been obtained in order to make an 
adequate determination as to the service connection claims on 
appeal.  

Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of these service 
connection claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty 
to assist in the development of these issues.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

PTSD.  As has been discussed herein, the Board is granting in 
full the Veteran's claim for an increased rating for his 
service-connected PTSD.  Accordingly, without deciding, that 
any error was committed with respect to either the duty to 
notify or the duty to assist, such error was harmless and 
need not be further considered.  

TDIU.  VCAA notice is not required here because this issue 
involves a matter that cannot be substantiated as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. at 430 (where the law 
and not the evidence is dispositive, the Board should deny 
the claim on the ground of the lack of legal merit or the 
lack of entitlement under the law); VAOPGCPREC 5-2004 
(June 23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit).  


ORDER

Service connection for a cervical spine disorder is denied.  

Service connection for a lumbar spine disorder is denied.  

A total schedular rating of 100 percent for PTSD is granted, 
subject to the law and regulations governing the award of 
monetary benefits.  

TDIU is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


